Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of species (c) (7000 series alloys) in the reply filed on December 20, 2021 is acknowledged.  Claims 1-4, 6 and 8-20 are examined herein to the extent they read on the elected species.  Claims 5 and 7 are withdrawn from consideration as directed entirely to non-elected species.

Claim Interpretation
The present claims are directed to products, i.e. a component for use in a vehicle (claim 1) or a bumper for a vehicle (claim 14).  It is noted that many of the instant claims recite various process steps in product-by-process terms.  It is well-settled that a product-by-process claim defines a product, and that to be patentable the product defined in any such claim must be patentably distinguishable from similar products in the prior art, regardless of how those products may have been produced.


Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 14 are each directed to products in a T6 condition.  Claims 8 and 16 state that some material used to make those products has a temper designation of T4 before a heating step.  It is unclear, given a product in a T6 temper, how one would be able to determine what its previous condition was.  Therefore the scope of these claims is ambiguous.

			Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seksaria et al. (US 2003/00865579).
The prior art clearly and specifically discloses a bumper made of a 7000 series aluminum alloy in a T6 temper.  See Seksaria Fig. 14 and para. [0078].  Thus, Seksaria et al. is held to anticipate the claimed invention.

			

Rejections – 35 U.S.C. 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seksaria et al..
Seksaria discloses a vehicle bumper made of a 7000 series aluminum alloy in a T6 temper. See Seksaria Fig. 14 and para. [0078.  It is axiomatic that a bumper will form the shape of a bumper as required by instant claim 3.  This appears to be the sum total of all physical conditions required by the products of the instant claims.  Therefore the prior art products are identical to those claimed (in the sense of 35 USC 102), i.e. Seksaria et al. anticipates the claimed invention.
            The prior art does not specify the process steps recited in product-by-process terms in the instant claims.  This is not seen as resulting in a patentable distinction between the prior art and the claimed invention because a product-by-process claim defines a product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983).  In the present case, Applicant ..

Claims 1, 6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smeyers et al. (US 2012/0090742) or the Moćko et al. Journal of KONES Powertrain and Transport article.
Smeyers and Moćko each disclose vehicle components made of a 7000 series aluminum alloy in a T6 temper.  See Smeyers para. [0089-0091] or Table 1 and the paragraph immediately preceding that table of Moćko. This appears to be the sum total of all physical conditions required by the products of the instant claims.  Therefore the prior art products are identical to those claimed (in the sense of 35 USC 102), i.e. Smeyers et al. and the Moćko paper anticipate the claimed invention.
            The prior art does not specify the process steps recited in product-by-process terms in the instant claims.  These process steps do not serve to distinguish the claimed invention from the prior art for reasons as set forth in item no. 9 supra.  Thus, at a minimum, the components and bumpers as presently claimed are held to be prima facie obvious in view of the disclosure of either Smeyers et al. or the Moćko et al. article.

Claims 1, 4, 6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joynt (US 2011/0067561).
 Joynt discloses a component made of a 7000 series aluminum alloy in a T6 temper and for use in a vehicle.  See component 32 in Fig. 4 and para. [0057] of Joynt.  This component is part of a metal armor that provides protection against solid projectiles directed toward the vehicle, i.e. “forms the shape of a reinforcement for the vehicle” as in instant claim 4. This 
            The prior art does not specify the process steps recited in product-by-process terms in the instant claims.  These process steps do not serve to distinguish the claimed invention from the prior art for reasons as set forth in item no. 9 supra.  Thus, at a minimum, the components as presently claimed are held to be prima facie obvious in view of the disclosure of Joynt.

				Rejections – 35 U.S.C. 103
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seksaria et al..
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smeyers et al., the Moćko et al. article, or Joynt.
            None of Seksaria, Smeyers, Moćko, or Joynt (all of which are discussed supra) specify the tensile strength of their respective materials.  However, given that the prior art materials are all stated to be in a T6 temper, it is a reasonable assumption that their tensile strength level would be that which generally accompanies a T6 temper designation.  Thus, the disclosures of any of Seksaria et al., Smeyers et al., the Moćko et al. article or Joynt are held to create a prima facie case of obviousness of a product as present claimed.

			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 3, 2022